Tenney, J.
— The acceptance of the report of a majority of the referees was opposed by a special agent of the town, duly elected for that purpose, on the ground that the-town agent, wbo entered into the agreement to submit the claim annexed to the submission, bad not authority to bind the defendants in the premises, not having special authority therefor. No authority to enter into the agreement was shown; although it was admitted, that the person wbo signed the submission was at the time the general agent of the town.
The statute c. 25, § 31, has provided the mode in which a party, who has sustained any damage in their property, by the laying out, altering or discontinuing any town or private way, may ascertain who is liable therefor, and the amount be is entitled to • receive. The mode adopted in this case is clearly one not embraced in the provision. Neither does it appear that the road was one, on account of the location of which the town was liable to the payment of damages, alleged to have been sustained.

Exceptions sustained. Proceedings dismissed.

Shepley, O. J., and Wells, Howard and Appleton, J. J., concurred.